NOTICE OF ALLOWABILITY

►	Claim(s) 1-4, 7-8, 16, 23-24, 28, 40-41, 44, 46, 48, 50, 59, 90, 130-133,135 and 1109-1116  as amended in the paper(s) filed  03 JAN 09 is/are pending in this application with  Claims 28, 40-41, 44, 46, 48, 50, 59, 130-133 and 135 withdrawn from consideration.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	This application is in condition for allowance except for the presence of Claims  28, 40-41, 44, 46, 48, 50, 59, 130-133, 135 directed to a method non-elected without traverse.  Accordingly, Claims  28, 40-41, 44, 46, 48, 50, 59, 130-133, 135  have been cancelled.


REASON(S) FOR ALLOWANCE

►	Claim(s) 1-4, 7-8, 16, 23-24, 90 and 1109-1116 is/are deemed to be allowable in light of the paper(s) filed 03 JAN 2022 and the persuasive argument(s) therein. The Claims have now been renumbered as Claims 1-18 in the same order as presented by the applicant.  


 

CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov